DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2021 has been entered.  
In response to Final Communications received 3/26/2021, Applicant, on 6/28/2021, amended Claims 1 and 21, and withdrew Claim 7.  Claims 1-10 and 21 are pending, with Claims 1-6, 8-10, and 21 considered in this application, which have been rejected below.   

Response to Arguments
Examiner notes that the Petition decision has been recognized.
Arguments regarding 35 USC §103 – Applicant asserts that neither Gates nor Mallett teaches the calculation of waste in the manner claimed. Examiner disagrees as Applicant uses piecemeal analysis and in response to Applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, Gates teaches a controller with volume calculation as in [0028] and [0038] and Mallett in [0206] teaches measuring volume by calculating empty space of waste containers as in [0206] where the only way one would calculate the waste volume emptied in each waste container would be is by subtracting the hopper volume measurement taken before the waste container is loaded to the hopper, from the hopper volume measurement taken after the waste containers is loaded into the hopper as this is the definition of volume as would be applied this method, and constantly calculating this does not change the fact that this is done, just that it is constantly performed.
Therefore the arguments are non-persuasive, the combination of Gates, Internet, and Mallett teaches the amended limitations of the claims, and the rejection of the claims and their dependents are maintained under 35 USC 103.

		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gates (U.S. Publication No. 2014/0379588) in view of Liu (U.S. Publication No. 2017/0081120 with a priority date in 2014) in further view of Mallett (U.S. Publicaiton No. 2012/0265336).

Regarding Claims 1 and 21, Gates teaches a waste measurement device for use with a garbage truck ([0015] a measurement trigger detection mechanism is a measurement device for use on a [0027] truck) comprising: 
(a) one or more visible light cameras ([0018] multiple types of light cameras used in the system); 
(b) one or more volume sensors ([0018] multiple sensors used); and 
(c) a controller ([0018] monitoring system is a controller for controlling the system in conjunction with the truck), 
wherein the waste measurement device is deployed externally relative to a hopper of a garbage truck (a monitoring system deployed on an external mounting point relative to a hopper as in [0029] of a garbage truck as in [0082] for the purpose of measuring volume can be placed anywhere on the hopper as in [0082]).
and wherein at least one field of view of said visible light cameras is directed to view one or more waste containers during loading of said hopper with waste, and at least one fields of view of said volume sensors is directed to view the waste in said garbage truck hopper ([0029] this paragraph describes the field of view for the container, which in [0028] is the hopper, which uses the monitoring system to look at multiple fields of view to view the waste and measure the waste [0018] using a multitude of cameras and sensors),
 and wherein the controller is configured to measure the waste volume in the hopper using the volume sensors ([0038] the controller with sensor as above is used to measure the volume in the hopper of [0028]), 
and wherein the controller uses at least one of the visible light cameras to identify the capacity of the waste containers ([0038] the sensor and mechanism, which utilize light cameras as in [0018], are 
Although Gates teaches a hopper utilizing a loading mechanism to receive and transmit waste to and from the container as in [0032-33], it does not explicitly state before or after the containers are loaded. 
Liu teaches before and after the containers are loaded, as with every lift of the waste bin (containers) the system updates the information to each of the garbage truck, driver, and to any portable device as in [0053] where the system updates after each time the task of reading a trash can is completed, and thus is emptied.
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the hopper utilizing a loading mechanism and the transmission of information of Gates with the transmission of information for each transaction with the waste bin of Liu as they are all analogous art which teach solutions to problems of efficiently processing waste in garbage trucks, and the combination would lead to an improved system which would improve collection efficiency as taught in [0043] of Liue.
Although the combination of Gates and Liu teaches wherein the controller calculates the waste volume of each container and in a hopper, for each load and unload of the hopper and each time it is loaded as in Claim 1 above, neither explicitly states by subtracting empty space.
Mallett teaches measuring volume by calculating empty space of waste containers as in [0206] where in the controller calculates the waste volume emptied in each waste container by subtracting the hopper volume measurement taken before the waste container is loaded to the hopper, from the hopper volume measurement taken after the waste containers is loaded into the hopper as this is the definition of volume as would be applied this method.
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the controller which calculates and measures volume of waste containers of the combination of Gates and Liu with the method of using empty space calculations by subtracting it as in Mallett as they are all analogous art which teach solutions to problems of efficiently processing waste in 
Regarding Claim 2, Gates teaches wherein at least one of the volume sensor further comprises an infra-red transmitter and an infra-red receiver ([0018] Infra-red imaging sensors would be used for both transmission and receiving of infra-red signals).
Regarding Claim 3, Gates teaches wherein said at least one of the volume sensor further comprises an ultrasound transmitter and an ultrasound receiver ([0019] ultrasound system with sensors would be used for both transmission and receiving of ultrasound information).
Regarding Claim 4, Gates teaches wherein said one or more volume sensors (as taught above) comprises at least two volume sensors that measure said volume using a plurality of types of radiation or a plurality of frequency bands ([0035] frequency bands are detected using multiple sensors as in [0018] for measurement purposes as in Claim 1 above).
Regarding Claim 5, Gates teaches wherein the device further utilizes a GPS locating means ([0023] a GPS system is used as per Applicant’s specification on pg. 15 of 32).
Regarding Claim 6, Gates teaches wherein the device further comprises a wireless communication modem and the measurements are reported to a waste pickup service using said wireless communication modem ([0021] the measurement device communicates the measurements using a communication system to the service using cellular, wireless, network, modem, etc.).
Regarding Claim 8, Gates teaches wherein the controller is configured to measure a waste volume for each waste container (As in Claim 1 above, waste in containers such as the hopper are measured), when a plurality of waste containers is loaded together in a single load cycle of the garbage truck ([0031] Each time a waste measurements are determined as above, the loading mechanism uses the sensors of [0018] to measure the contents. This is for compaction [0036] which is a load cycle as known in the art).
Regarding Claim 9, Gates teaches wherein the controller is configured to measure a waste volume of bulk waste ([0080] a bulk or spatial distribution change is detected when measuring waste volume, and thus this is bulk waste being detected).
Regarding Claim 10, Gates teaches wherein the controller is configured to receive supplementary information from other devices in the garbage truck ([0037] measurements are transmitted to a secondary device in the garbage truck).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140379588 A1
Gates; Jason Skylar et al.
SYSTEM AND METHOD FOR WASTE MANAGMENT
US 20120265336 A1
Mallett; Scott R. et al.
COMBINATION DISPOSAL AND DISPENSING APPARATUS AND METHOD
US 20170081120 A1
LIU; Keli et al.
Intelligent and Informatized Multi-Vehicle Collaboratively Operating Municipal Refuse Collection and Transfer System and Method
US 20160300297 A1
KEKALAINEN; Fredrik et al.
SMART WASTE COLLECTION SYSTEM AND METHOD
US 20140278630 A1
Gates; Jason Skylar et al.
SYSTEM AND METHOD FOR WASTE MATERIAL MANAGMENT
US 20160167095 A1
Coughlin; Kevin J.
PORTABLE SYSTEM AND METHOD FOR PROCESSING WASTE TO BE PLACED IN LANDFILL
US 20060212307 A1
Mallett; Scott R. et al.
Handheld medical waste sorting method
US 20060212306 A1
Mallett; Scott R. et al.
Handheld medical waste sorting device
US 20050119933 A1
Mallett, Scott R. et al.
Waste container identification system
US 20180327183 A1
Peek; Shane et al.
Multi-Use Garbage Truck
US 20190019167 A1
Candel; Edy et al.
DEVICE, SYSTEM AND METHOD FOR THE MONITORING, CONTROL AND OPTIMIZATION OF A WASTE PICKUP SERVICE
US 20170158050 A1
Crist; Lucas D. et al.
REFUSE VEHICLE HAVING TAILGATE-MOUNTED CNG TANKS
US 20180035606 A1
Burdoucci; Romello
Smart Interactive and Autonomous Robotic Property Maintenance Apparatus, System, and Method
US 20160340120 A1
Curotto; John M. et al.
Front-Loadable Refuse Container Having Side-Loading Robotic Arm With Motors And Other Mass Mounted At Rear Of Container And Use Of Same With Front-Loading Waste-Hauling Vehicle Having Hydraulic Front Forks Or Other Retractably Engageable Lift Means
US 20130322994 A1
CUROTTO; John M. et al.
Front-Loadable Refuse Container Having Side-Loading Robotic Arm With Motors And Other Mass Mounted At Rear Of Container And Use Of Same With Front-Loading Waste-Hauling Vehicle Having Hydraulic Front Forks Or Other Retractably Engageable Lift Means
US 20150294431 A1
Fiorucci; Jean-Louis et al.
APPARATUS AND METHODS FOR PROVIDING CITY SERVICES


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        7/23/2021